We have carefully examined bill of exceptions No. 2 which presents appellant's complaint of certain argument which he claims was made by the State's attorney in his closing address to the jury. We regret that we are unable to change our opinion from that had by us when we wrote in this case. The bill of exceptions is entirely devoid of any showing of the fact that the statements claimed to have been made by the State's attorney were not material and supported by testimony in the case. He who takes a bill of exceptions must put therein sufficient facts to apprise this court of the erroneous effect and nature of that of which he complains. The bill under consideration wholly fails to measure up to the requirements.
The motion for rehearing will be overruled.
Overruled.